Name: Commission Regulation (EEC) No 2303/81 of 10 August 1981 amending for the second time Regulation (EEC) No 2101/81 introducing a countervailing charge on apples originating in Argentina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 225/ 16 Official Journal of the European Communities 11 . 8 . 81 COMMISSION REGULATION (EEC) No 2303/81 of 10 August 1981 amending for the second time Regulation (EEC) No 2101/81 introducing a countervailing charge on apples originating in Argentina Regulation is amended ; whereas, if these conditions are taken into consideration, the countervailing charge on the import of apples other than cider apples origi ­ nating in Argentina must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 2101 /81 (3), as amended by Regulation (EEC) No 2224/81 (4), introduced a countervailing charge on apples other than cider apples originating in Argentina ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that The amount ' 14-38 ECU appearing in Article 1 of Regulation (EEC) No 2101 /81 is replaced by the amount ' 19-88 ECU'. Article 2 This Regulation shall enter into force on 1 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 August 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 118, 20 . 5 . 1972, p . 1 . (2) OJ No L 118 , 30 . 4. 1981 , p. 1 . ( 3) OJ No L 204, 24. 7. 1981 , p. 25 . (4) OJ No L 214, 1 . 8 . 1981 , p . 86 .